Name: Commission Directive 93/55/EEC of 25 June 1993 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: food technology;  agricultural activity;  foodstuff
 Date Published: 1993-08-18

 Avis juridique important|31993L0055Commission Directive 93/55/EEC of 25 June 1993 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 206 , 18/08/1993 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 51 P. 0190 Swedish special edition: Chapter 3 Volume 51 P. 0190 COMMISSION DIRECTIVE 93/55/EEC of 25 June 1993 amending Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 93/27/EEC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for the content of the Annexes to be regularly adapted to take account of advances in scientific and technical knowledge; whereas the Annexes have been codified by Commission Directive 91/248/EEC (3); Whereas the use of the gelling agent and thickener 'cassia gum' has been tested in certain Member States; whereas, on the basis of experience gained, it appears that this new use can be authorized throughout the Community; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/524/EEC is hereby amended as set out in the Annex to this Directive. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 30 June 1994 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 25 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 179, 22. 7. 1993, p. 5. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX In Annex I, the following item is added to Part E: 'Emulsifiers, stabilizers, thickeners and gelling agents':